  8:21-cr-00013-BCB-SMB Doc # 62 Filed: 08/11/21 Page 1 of 1 - Page ID # 100




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:21CR13

       vs.
                                                                    ORDER
OSWALDO NERI,

                      Defendant.


       THIS MATTER is before the court on the motion of Julie B. Hansen to withdraw as
counsel for the defendant, Oswaldo Neri (Filing No. 61). Chinedu Igbokwe has filed an entry of
appearance as retained counsel for Oswaldo Neri. Therefore, Julie B. Hansen’s motion to
withdraw (Filing No. 61) will be granted.
       Julie B. Hansen shall forthwith provide Chinedu Igbokwe any discovery materials
provided to the defendant by the government and any such other materials obtained by Julie B.
Hansen which are material to Oswaldo Neri’s defense.
       The clerk shall provide a copy of this order to Chinedu Igbokwe.
       IT IS SO ORDERED.

       Dated this 11th day of August, 2021.

                                                   BY THE COURT:

                                                   s/ Susan M. Bazis
                                                   United States Magistrate Judge
